Citation Nr: 0915605	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  97-27 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD. In January 2000, the Veteran relocated to Louisiana and 
his claims file was subsequently transferred to the New 
Orleans, Louisiana RO. In January 2001, he testified before 
the Board at a hearing that was held via videoconference from 
the RO. The claim was remanded for further development in 
March 2001 and December 2003.

The Acting Veterans Law Judge before whom the veteran 
testified in January 2001, is no longer employed by the 
Board. In December 2006, the Veteran was informed of such and 
was offered the opportunity to have a hearing with another 
Veterans Law Judge (VLJ). Later that month, the Board 
received a statement from the Veteran indicating that he did 
not want an additional hearing.

In March 2007, the Board denied service connection for PTSD. 
The Veteran appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (CAVC), which in a September 2008 Order, 
vacated the March 2007 Board decision and remanded the case 
for readjudication consistent with a Joint Motion for Remand.

In November 2008, the Board remanded the instant claim to the 
RO/AMC for further development sought by the Joint Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
Veteran if further action is required on his part.




REMAND

The Veteran asserts that service connection is warranted for 
PTSD based on his service in Vietnam. This matter was 
remanded in November 2008 because of VA's failure to fulfill 
its duty to assist provisions in obtaining all of the 
Veteran's medical records. Specifically upon remand, the 
RO/AMC was instructed to obtain the Veteran's outstanding VA 
records from the "12 week PTSD Coping Skills Group" 
completed in January 2007. Those records have been obtained. 
Additionally, records of the Veteran's participation in VA's 
"8 week PTSD Anger Management Group" completed in 2007 have 
also been obtained. 

VA's statutory duty to assist requires a thorough and 
contemporaneous medical examination, which takes into account 
records of prior medical treatment. Green v. Derwinski, 
1 Vet.App. 121, 124 (1991). This is to ensure that evaluation 
of a disability is a fully informed one. Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

As an additional matter noted upon this review, the Board 
observes that in its prior decision, the claim was denied 
upon the lack of a diagnosis of PTSD. It appears in this 
regard that the RO has not clarified the issue of whether the 
Veteran either served "in combat" within the meaning of 38 
U.S.C.A §  1154(b); and if not, whether his account of 
qualifying stressors has been corroborated. 38 C.F.R. § 
3.304(f) (Requisite for a grant of service connection is 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors). 

In order to fulfill the requirements of law, the RO/AMC will 
enter specific factual findings as to whether the regulatory 
requirements of exposure to stressors has been satisfied.

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will contact the Veteran 
and:

a. Ascertain if he has any further 
information to provide regarding his 
claimed stressors, that he has not 
previously provided to VA. Apart 
from any other information, the 
Veteran should be specifically 
advised of the relevant policies of 
the U.S. Army and Joint Services, 
Records Research Center (JSRRC), 
relative to his responsibility to 
provide specific information within 
designated time frames to enable 
effective research

b. Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for PTSD that is 
not evidenced by the current record. 
The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should 
then obtain these records and 
associate them with the claims 
folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will 

a. Review the claims folder and any 
and all information of record, and 
enter specific factual findings in 
accordance with the benefit-of-the-
doubt doctrine as to: (a) whether 
the Veteran served in combat within 
the meaning of the law and if not, 
(b) whether the Veteran's claimed 
stressors have been corroborated.  

b. If and only if the Veteran is 
found to have served in combat or 
any of his stressors have been 
corroborated, the RO/AMC will afford 
the Veteran a comprehensive 
psychiatric examination, to be 
conducted by a qualified physician. 
The following considerations will 
govern the examination:

(1). The claims folder and a 
copy of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

(2). The examiner must be 
advised of the RO/AMC's 
specific factual findings as to 
whether the Veteran served in 
combat, or as to any 
corroborated stressor(s). 

c. The examiner must express an 
opinion as to whether PTSD was 
caused by the Veteran's active 
military service, resulting from a 
verified experience occurring during 
service - i.e., if the examiner 
diagnoses the Veteran with PTSD, the 
examiner must state the specific 
corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria 
set forth in the DSM-IV. In stating 
his or her opinion, the examiner 
must state the medical basis for any 
opinion expressed. If the examiner 
is unable to state an opinion 
without a resort to speculation, he 
or she should so state. 

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for PTSD. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement of 
the Case, and should be given an 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
specifically any additional clarifying information regarding 
his alleged stressors. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The Veteran is advised that he should cooperate with the 
RO/AMC's efforts to the best of his ability. While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





